Per Curiam.:

Arno Windscheffel, Disciplinary Administrator, filed a complaint with the Board for Discipline of Attorneys (Board) against Donald E. Bucher, an attorney admitted to the practice of law in the State of Kansas, alleging inter alia that Mr. Bucher had neglected a legal matter entrusted to him. At a hearing before a panel of the Board, respondent appeared and presented evidence in his behalf. The Disciplinary Administrator presented evidence in support of the complaint.
The panel found that respondent had been retained to represent Susan Trager, a divorcee, in her attempts to secure an order for and collection of child support. Respondent did not represent the client in the original divorce proceeding in which there was no order for support of the minor children of the parties. Respondent filed a motion for child support and service was eventually obtained upon Mr. Trager. Neither Mrs. Trager nor respondent appeared at the hearing, Mrs. Trager having been advised her presence was not necessary. Subsequently, an agreement was reached with Mr. Trager to pay $50.00 per week child support. No court order to this effect was ever prepared or filed. When Mr. Trager continued to fail to pay child support, respondent suggested a garnishment be filed, and apparently filed the same, although there was no judgment or court order to support it. Mr. Trager promptly quit his job and has not paid any support since the date of the original divorce on September 7, 1977. Mrs. Trager attempted to contact respondent on numerous occasions but was unable to do so.
The panel found that there was clear and convincing evidence that respondent neglected a legal matter entrusted to him in violation of DR 6-101(A)(3) (235 Kan. cxlvii), and recommended respondent be disciplined by public censure. Respondent filed no exceptions to the Board’s report.
*628The Court, having considered the record herein, concurs in the findings, conclusions and recommendation of the Board.
It is Therefore by the Court Ordered that Donald E. Bucher be and he is hereby disciplined by public censure and the costs herein are assessed to the respondent.
It is Further Ordered that this order of public censure be published in the official Kansas Reports.
By order of this Court this 9th day of July, 1985.